SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50441 Date of Report: December 28, 2010 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) New York 84-1275578 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 15 West 39th Street, Suite 14B (Address of principal executive offices) (Zip Code) 212-391-2688 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Compensatory Arrangement of Certain Officers On December 28, 2010 the Registrant’s Board of Directors approved a proposal of the Compensation Committee that the annual salary paid to Fu Qiang, the Registrant’s Chief Executive Officer, be increased to $70,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. January 3, 2011 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. By: /s/ Fu Qiang Fu Qiang, Chief Executive Officer
